internal_revenue_service number release date index number ---------------------------------------- ------------------- ----------------------------------- ------------------------------ department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-152219-08 date may re ----------------------------------------------------------- legend grantor ------------------------------------------------ daughter ---------------------- date ------------------------- date --------------------------- trust --------------------------------------------------------------------- state ------------- state court ---------------------------------------------------------- state law ----------------------------------------------------------- dear ------------ this responds to a letter dated date from your authorized representative requesting gift estate and generation-skipping_transfer_tax rulings with respect to a proposed modification of trust on date grantor established four separate trusts one for the primary benefit of each of grantor’s children this ruling_request applies to trust established for the benefit of daughter and her issue daughter is over age under the terms of trust daughter may request that any and all trust income be distributed to her each year each year daughter may also request distributions of corpus not to exceed the greater of dollar_figure or five percent of the value trust at the time of the request upon the death of daughter the entire trust is to be distributed in equal shares to her then living children provided that if a child is under age the child’s share will remain in trust for that child if daughter dies without living issue the trust estate is to be plr-152219-08 divided equally among the then living children of grantor and to the children per stirpes of any deceased child of the grantor pursuant to state law grantor daughter and daughter’s children have petitioned state court to modify trust the modification provides that no child of the beneficiary shall receive or continue to receive any distribution of principal or income from the trust if prior to entering into marriage or any legally recognized union he or she does not execute a valid premarital agreement under the relevant state’s law declaring that the trust property is and shall remain his or her separate_property if a child of the beneficiary enters into any marriage without having executed such a premarital agreement protecting the trust property which premarital agreement shall remain effective during the marriage he or she shall as of the date of the marriage be deemed to have predeceased the beneficiary and this trust shall be read accordingly the purpose of this provision is to preserve and protect the trust property for the benefit of the beneficiary’s children the modification further clarified that the terms child and children include only the immediate offspring of the person so designated and does not include any further descendants or issue on date state court approved the modification pending internal_revenue_service approval trust became irrevocable prior to date and it is represented that no additions have been made to trust after said date you have requested rulings that the modification of trust will not affect the exempt status of trust under sec_2601 of the internal_revenue_code result in any gift_for federal gift_tax purposes by grantor daughter or other trust beneficiaries and result in any estate_tax liability to the grantor ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is plr-152219-08 exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 then the person or person who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust state law provides that a non-charitable irrevocable_trust may be modified if upon petition the court finds that the settler and all beneficiaries consent to the proposed modification in the instant case the modification of trust pursuant to state court order provides that if any child of a beneficiary fails to execute a premarital agreement declaring that the trust property is and shall remain his or her separate_property then such child will be treated as predeceasing said beneficiary in that case the interest of a child will be distributed to grantor’s children according to the terms of trust in no event will property pass to a lower generation by reason of the modification further the modification does not extend the time for vesting of any beneficial_interest under these circumstances based on the facts submitted and the representations made we conclude that the modification as approved by state court order will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes ruling_request sec_2 and sec_2501 imposes a tax on the transfer of property by gift by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest there of the decedent at the time of his death plr-152219-08 sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three year period ending on the date of decedent's death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in this case the grantor and beneficiaries have not made taxable_gifts by consenting to the modification the beneficial interests in the trust subsequent to the modifications are identical to those prior to the modification therefore based on the facts submitted and representations made we conclude that the modification will not result in any gift_for federal gift_tax purposes by grantor daughter or other trust beneficiaries in order for sec_2035 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case grantor has not retained any interest in the income or corpus of the trust assets plr-152219-08 thus based on the facts submitted and representations made we conclude that the modification will not result in any estate_tax liability to the grantor under sec_2035 through except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine gardner senior counsel branch passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
